             Case 2:18-cr-00296-JCM-NJK Document 53 Filed 01/13/20 Page 1 of 5



 1   DAVID R. FISCHER, ESQ.
     Nevada Bar No. 10348
 2   LAW OFFICE OF DAVID R. FISCHER
     400 South 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 547-3944
 4   Facsimile: (702) 974-1458
     Email: federal@fischerlawlv.com
 5   Attorney for Defendant PABLO GUZMAN-HERNANDEZ

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00296-JCM-NJK
 9
                            Plaintiff,
10
     vs.
11                                                        STIPULATION TO CONTINUE
     PABLO GUZMAN-HERNANDEZ,                              HEARING FOR SENTENCING
12
                            Defendant.                    (First Request)
13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
15
     United States Attorney, Jared L. Grimmer, Esq., Assistant United States Attorney, and David R.
16
     Fischer, Esq., counsel for defendant PABLO GUZMAN-HERNANDEZ, that the Hearing for
17
     Sentencing in the above-captioned matter set for Tuesday, February 25, 2020, at 10:30 A.M., be
18
     vacated and continued to a date and time convenient to the Court but no earlier than thirty (30)
19
     days.
20
             This Stipulation for the continuance is entered into for the following reasons:
21
             1. This is a request by counsel for the Defendant, PABLO GUZMAN-HERNANDEZ;
22

23

24
                                                      1
25
            Case 2:18-cr-00296-JCM-NJK Document 53 Filed 01/13/20 Page 2 of 5



 1
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
 2              Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good

 3              cause, change any limits prescribed in this rule”;

 4          3. Counsel requests this additional time in order to allow adequate time to research
                Sentencing issues and to prepare for the sentencing hearing;
 5
            4. Counsel communicated with the Defendant, PABLO GUZMAN-HERNANDEZ,
 6
                who is currently in custody at the Nevada Southern Detention Center, and
 7
                GUZMAN-HERNANDEZ agrees with the continuance;
 8          5. This is the first request for a continuance filed herein.

 9          WHEREFORE, for the foregoing reasons, the ends of justice would best be served by a

10   continuance of the Sentencing Hearing to be set to a date and time convenient to the Court but
     no earlier than thirty (30) days.
11

12
            DATED this 13th day of January, 2020
13

14
                                                   /s/ Jared L. Grimmer
15                                                 JARED L. GRIMMER, ESQ.
                                                   Assistant United States Attorney
16                                                 Counsel for the United States

17

18                                                 /s/ David R. Fischer
                                                   DAVID R. FISCHER, ESQ.
19                                                 Counsel for Defendant GUZMAN-HERNANDEZ

20

21

22

23

24
                                                      2
25
           Case 2:18-cr-00296-JCM-NJK Document 53 Filed 01/13/20 Page 3 of 5



 1                             CERTIFICATE OF ELECTRONIC SERVICE

 2          I HEREBY CERTIFY that I am an employee or agent of the LAW OFFICE OF DAVID

 3   R. FISCHER and am a person of such age and discretion as to be competent to serve papers and

 4   that, on the 13th day of January 2020, I served a copy of the above and foregoing

 5   STIPULATION TO CONTINUE SENTENCING HEARING in the following manner(s):

 6      ☒ ELECTRONIC SERVICE: Pursuant to Local Rule IC 4-1 of the United States District Court for the District

 7          of Nevada, the above-referenced document was electronically filed and served on all appearing parties

            through the Notice of Electronic Filing automatically generated by the Court.
 8
        ☒ UNITED STATES MAIL: By depositing a true and correct copy of the above referenced document into the
 9
            United States Mail with prepaid first-class postage, addressed to the parties at their last-known mailing
10
            address(es):
11                   PABLO GUZMAN-HERNANDEZ

12      ☐ OVERNIGHT COURIER: By depositing a true and correct copy of the above referenced document for

13          overnight delivery via a nationally-recognized courier, addressed to the parties listed below at their last-

            known mailing address.
14
        ☐ FACSIMILE: By sending the above-referenced document via facsimile to those persons listed on the
15
            attached service list at the facsimile numbers set forth thereon.
16
        ☐ EMAIL: By sending the above-referenced document via email to those persons at the email addresses set
17
            forth below:
18

19                                                        __/s/ David R Fischer_______________________
                                                          DAVID R. FISCHER, ESQ.
20                                                        Attorney for Defendant GUZMAN-HERNANDEZ
21

22

23

24
                                                              3
25
            Case 2:18-cr-00296-JCM-NJK Document 53 Filed 01/13/20 Page 4 of 5



 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-00296-JCM-NJK
                           Plaintiff,
 5
     vs.
 6                                                        FINDINGS OF FACT, CONCLUSIONS
                                                          OF LAW, AND ORDER
 7   PABLO GUZMAN-HERNANDEZ,

 8                         Defendant.

 9

10
                                          FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
            1. This is a request by counsel for the Defendant, PABLO GUZMAN-HERNANDEZ;
14
            2. The additional time requested by this Stipulation is reasonable pursuant to Federal
15
                Rule of Criminal Procedure 32(b)(2), which states that “the court may, for good
16              cause, change any limits prescribed in this rule”;

17          3. Counsel requests this additional time in order to allow adequate time to research

18              Sentencing issues and to prepare for the sentencing hearing;
            4. Counsel communicated with the Defendant, PABLO GUZMAN-HERNANDEZ,
19
                who is currently in custody at the Nevada Southern Detention Center, and
20
                GUZMAN-HERNANDEZ agrees with the continuance;
21          5. This is the first request for a continuance filed herein.
22   ///

23   ///

24
                                                      4
25
            Case 2:18-cr-00296-JCM-NJK Document 53 Filed 01/13/20 Page 5 of 5



 1                                      CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the

 3   public, since the failure to grant said continuance would be likely to result in a miscarriage of

 4   justice, would deny the parties herein sufficient time and the opportunity within which to be

 5   able to effectively and thoroughly prepare for sentencing, taking into account the exercise of

 6   due diligence.

 7
                                                  ORDER
 8
            IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for
 9
                                                                                 March
                                                                    30th day of ___________,
     Tuesday, February 25, 2020 at 10:30 A.M., be continued to the _____
10
               10:00 AM in courtroom ________.
     2020, at __________,             6A
11

12
                                           IT IS SO ORDERED:
13

14                                         ________________________________________
                                           HONORABLE JAMES C. MAHAN
15
                                           UNITED STATES DISTRICT JUDGE
16                                         Case No.: 2:18-cr-00296-JCM-NJK

17                                                  January 15, 2020
                                           DATED: _________________________________
18

19

20

21

22

23

24
                                                      5
25
